308 U.S. 608
60 S. Ct. 177
84 L. Ed. 508
Joseph CATO, petitioner,v.Court SMITH, Warden, State Prison, San Quentin,  California.
No. 478.
Supreme Court of the United States
November 13, 1939

1
Mr. Joseph Cato, pro se.


2
On petition for writ of certiorari to the United States Circuit Court of Appeals for the Ninth Circuit.


3
The motion for leave to proceed further herein in forma pauperis is denied for the reason that the Court, upon examination of the papers herein submitted, finds no ground upon which writ of certiorari should be issued. The petition for writ of certiorari is therefore also denied.1



1
 Mr. Justice BUTLER took no part in the consideration and decision of the cases in which judgments or orders have been announced as above.